Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered May 5, 2007, convicting him of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of due process of law because the People served him with a notice pursuant to CPL 710.30 at his arraignment on the felony complaint *874in the Criminal Court, Queens County, rather than at his subsequent arraignment on the indictment in the Supreme Court, Queens County, is unpreserved for appellate review (see People v Vasquez, 87 AD3d 1042, 1043 [2011]). In any event, his contention is without merit (see People v Shoukron, 234 AD2d 400 [1996]).
The defendant’s remaining contentions are without merit. Dillon, J.E, Balkin, Dickerson and Hinds-Radix, JJ., concur.